Citation Nr: 0422599	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-19 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  

Procedural history

The veteran served on active duty from July 1965 to July 
1971.  He served in Vietnam and was awarded the Purple Heart 
Medal. 

The veteran was granted service connection for PTSD in a 
December 2001 rating decision; a 70 percent disability rating 
was assigned.  The veteran disagreed with the rating assigned 
and initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in October 2002.  

The Board notes that, although the veteran requested a 
personal hearing before a Veterans law Judge in his October 
2002 substantive appeal, he withdrew his request in a 
February 2003 statement.  

In November 2003, the Board remanded this case so that the RO 
could consider additional evidence which had been submitted 
by the veteran.  In February 2004, the RO issued a 
supplemental statement of the case which continued to deny 
the veteran's claim.  

Issues not on appeal

In the December 2001 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for 
diabetes.  In a May 2002 rating decision, the RO granted 
service connection for impotence and awarded special monthly 
compensation for loss of use of a creative organ.  The RO 
also denied service connection for hypertension.  To the 
Board's knowledge, the veteran has not disagreed with any of 
those decisions.  Accordingly, those issues are not within 
the Board's jurisdiction and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA.

The veteran is in receipt of a total disability rating due to 
individual unemployability on the basis of service-connected 
disabilities (TDIU), in effect since March 12, 1991.


FINDING OF FACT

The veteran's PTSD is principally manifested by impaired 
impulse control (such as unprovoked irritability with periods 
of violence).


CONCLUSION OF LAW

The criteria for a disability rating for PTSD in excess of 
the currently assigned 70 percent have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected PTSD.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
January 2002 rating decision, by the October 2002 statement 
of the case (SOC), and by the February 2004 supplemental 
statement of the case (SSOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in June 
2001, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  Another similar letter was sent in March 2002.  
Crucially, the veteran was informed by means of those letters 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The June 
2001 letter explained what evidence was required to 
substantiate a service connection claim.  The March 2002 
letter addressed both the evidence necessary to establish 
service connection as well as the evidence necessary to 
substantiate a claim for an increased rating.  The June 2001 
letter notified that veteran that VA would obtain government 
records and would make reasonable efforts to help him get 
other relevant evidence, such as private medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.  The veteran 
was also notified that he could "[t]ell us if you know of 
any additional evidence you would like us to consider."  

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the June 2001 
letter requested a response within 60 days and the March 2002 
letter requested a response within 30 days, both also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in January 2002, prior to the 
expiration of the one-year period following the June 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

In particular, the RO requested and obtained the veteran's 
service medical records and VA outpatient treatment records.  
The veteran was afforded a psychiatric evaluation in July 
2001.  There is no indication that there exists any evidence 
which has a bearing on this case which has not been obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  Although he requested a BVA 
videoconference hearing in his VA Form 9, he withdrew his 
request in a February 2003 VA Form 21-4138.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003) [higher of two 
evaluations].



Specific schedular criteria

The provisions of Diagnostic Code 9411 [PTSD] read as 
follows: 

100% Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own 
name.

70% Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Analysis

The veteran is seeking an increased disability rating for his 
service-connected PTSD, which is currently evaluated as 70 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2003).  He essentially contends that the symptomatology 
associated with his PTSD is more severe than is contemplated 
by the currently assigned 70 percent rating and that it 
therefore warrants the only higher rating, 100 percent.



Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to PTSD, the veteran has 
been diagnosed with a depressive disorder not otherwise 
specified, which is not service-connected.  However, the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).

The Board notes that depression is among the symptoms 
enumerated under the rating criteria for PTSD.  There is no 
medical opinion of record which attempts to apportion 
specific symptoms between the veteran's PTSD and his 
depressive disorder.  The Board may not base a decision on 
its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, in 
addressing the proper evaluation of the veteran's PTSD, the 
Board will consider all of the veteran's psychiatric symptoms 
as if they are a part of the veteran's service-connected 
disorder.   

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  However, 
with the exception of eating disorders, all mental disorders, 
including PTSD, are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Schedular rating

As noted above, the veteran seeks a 100 percent rating for 
his service-connected PTSD.  The Board will now address the 
specific criteria for a 100 percent evaluation, listed above.

There is no evidence of record which demonstrates gross 
impairment in thought processes or communication.  In a 
September 2002 mental health note, the examiner found that 
the veteran's speech was coherent and goal directed and the 
veteran's thoughts were organized.  In a March 2002 mental 
health note, the veteran was found to be coherent; his speech 
was clear and nonpressured; his thought process was goal 
directed, with no looseness of associations or flight of 
ideas.  In a July 2001 psychiatric evaluation, the veteran's 
thoughts were found to be coherent without any overt evidence 
of psychosis or major thought disorder.  In a June 2000  MHIS 
comprehensive evaluation, the veteran's speech was found to 
be clear, appropriate in content and tone, and with volume 
within normal limits.  In sum, the veteran's thought 
processes and speech are found to be essentially normal and 
are certainly not grossly impaired.

The evidence is not indicative of intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.

There in no evidence that the veteran is disoriented as to 
time or place.  The veteran has not been found to be 
disoriented, and in fact was found to be oriented in all 
spheres by the June 2000 examiner, and to be alert and 
oriented in a March 2002 mental health note.

The evidence is not consistent with memory loss for names of 
close relatives, his own occupation or his own name.  A June 
2000 evaluation showed that the veteran's short-term memory 
was OK, but that his long-term memory was fuzzy.  While this 
clearly shows some impairment in memory, it does not indicate 
that the veteran's memory loss is so severe that he is unable 
to remember the names of close relatives or his own name.  
There are no other findings reflective of severe memory loss.  

The Board additionally finds that the evidence is not 
indicative of persistent delusions or hallucinations.  A 
March 2002 mental health note shows no auditory or visual 
hallucinations or other perceptual disturbances other than 
intrusive thoughts and flashbacks.  The July 2001 examiner 
noted flashbacks and nightmares, but found that there were no 
other visual hallucinations.  However, the examiner did note 
that the veteran will hear what sounds like footsteps and 
voices in the distance at times.  Such perceived sounds can 
certainly be categorized as hallucinations; however, the 
criteria for a 100 percent rating contemplate hallucinations 
which are persistent.  "Persistent" is defined as 
insistently repetitive or continuous, tenacious, or enduring.  
See Smith v. Principi, 17 Vet. App. 168, 170 (2003) [citing 
Webster's II New College Dictionary at 820 (1995)].  In the 
Board's view, the examiner's description of the veteran 
experiencing auditory hallucinations "at times" does not 
appear to indicate persistent symptomatology.  Moreover, such 
symptoms are not noted in any other medical evidence.  The 
Board accordingly finds that with respect to hallucinations, 
the symptomatology contemplated for a 100 percent level is 
not approximated.

The evidence does not support a conclusion that the veteran 
exhibits grossly inappropriate behavior or that he presents a 
persistent danger of hurting himself or others.  With respect 
to a danger of hurting himself, the Board notes that in July 
2000, March 2001, March 2002 and September 2002 mental health 
notes, the veteran denied any suicidal ideation.  In the June 
2000 MHIS comprehensive evaluation, the veteran reported 
occasional suicidal ideation without plan.  
In a July 2001 psychiatric evaluation, the veteran reported 
that he has thoughts of not wanting to live, but has made no 
specific suicide attempts.  He has had thoughts of shooting 
himself and for that reason got rid of his guns.  The Board 
believes that the veteran's reaction to his suicidal ideation 
(a characteristic of the 70 percent level) in getting rid of 
his guns demonstrates that his symptomatology is not 
currently to the extreme of presenting a persistent danger to 
himself.  

With respect to grossly inappropriate behavior, the July 2001 
psychiatric evaluation contains a reference to a long history 
of aggression on the part of the veteran.  He is reported to 
have been arrested eight times for fighting.  About three 
years prior, the veteran stated that three teenagers made an 
obscene gesture at him and they called him and his wife a 
name and he took off after them.  He caught one of them and 
broke the teenager's jaw.  He has been in a number of bar 
fights and once used a knife and was incarcerated for 3 weeks 
for this.  He further reported that he has been in a number 
of fights and has been hit on the head with a [lead or 
similar] pipe and has been shot in the right arm in a bar 
fight.  The examiner noted a major problem with explosive 
anger.  The veteran stated that because of his anger, he 
isolates himself from others.  

While the veteran's repeated involvement in bar fights is 
clearly evidence of impaired impulse control, and may be 
considered inappropriate behavior, given the setting and the 
involvement of alcohol, a fight under such circumstances can 
hardly be characterized as "grossly inappropriate".  In any 
event, the veteran undoubtedly suffers considerable 
impairment due to irritability and anger; however, the 70 
percent level contemplates symptoms of impaired impulse 
control (such as unprovoked irritability with periods of 
violence).  This in the Board's view is an accurate 
description of the veteran's behavior; "grossly 
inappropriate behavior" is not.  

The Board does not find such evidence as would approximate a 
persistent danger of hurting others.  While the incidents 
described by the veteran clearly show that he presents some 
danger of hurting others, incidents of such severity appear 
to be more occasional in nature and do not describe the 
veteran's general level of symptomatology.  In a January 2002 
treatment note, he was reported to have no homicidal 
ideation.  In a March 2002 mental health note, the veteran 
was described as easily agitated and aggravated, but he 
denied any homicidal ideation.  In a September 2002 mental 
health note the veteran also denied any homicidal ideation 
and in fact denied any recent aggressive or violent behavior.  
As noted above, the veteran evidently tries to isolate 
himself from situations in which his anger may flare up.  

In a July 1988 VA Form 21-4138, the veteran stated that he 
occasionally struck his wife during nightmares; however, the 
Board interprets this as an unintentional act.  

During a June 2000 evaluation, the veteran described an 
incident, apparently in the service, where he claims to have 
killed a soldier in Germany and  ripped his intestines out, 
then tortured another soldier by burning him in the face with 
a cigar and pitching him and seven others out of two-story 
window.  A July 2001 examination also contains the veteran's 
account of having burned a fellow serviceman with a cigar 
during a fight.  However, the other incidents involving 
killing a fellow soldier and throwing others out of a window 
were not mentioned.  This is undoubtedly indicative of the 
type of extreme psychiatric pathology contemplated for a 
100 percent evaluation.  However, there is simply no 
objective evidence in the record that these incidents ever 
occurred.  These are, in the Board's view, extraordinary 
events, and clearly the kind of incidents that one would 
expect to have been recorded in the veteran's service 
records.  The Board finds that, without some corroboration of 
the occurrence of these events, the Board cannot consider 
them as reflective of the veteran's PTSD symptomatology.  

Moreover, the veteran appears to contend that these incidents 
occurred in service.  Thus, these events, if they occurred, 
happened over thirty years ago, evidently have not been 
repeated and are not reflective of the veteran's current 
psychiatric condition.  See Francisco v. Brown, 7 Vet. App. 
55 (1994) [when entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  Such behavior is not reflected in the evidence 
pertinent to the period on appeal.  Indeed, the veteran 
wondered himself whether he was still capable of this kind of 
behavior.  

The veteran indicates that his chief complaint now was that 
he loses his temper a lot.  This is borne out by the evidence 
of record.  As noted above, the veteran's current level of 
functioning is seriously impaired by his problems with anger 
control and irritability.  Also as noted above, the Board has 
found that the reported symptomatology is not reflective of a 
persistent danger of the veteran hurting himself or others.  
In so finding, the Board notes that while none of the 
examiners directly stated their opinion as to this particular 
criterion, several did indirectly address it.  Under the 
Global Assessment of Functioning scale, which has been 
adopted for rating purposes by VA, see 38 C.F.R. § 4.130, a 
GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting himself or others 
(recurrent violence) or where there is persistent inability 
to maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  In the veteran's case, 
there have been no GAF scores assigned within that range.  In 
fact, the GAF scores assigned to the veteran have ranged from 
50 to 55.  The Board finds it particularly notable that in 
the June 2000 evaluation, where the veteran reported having 
killed a fellow serviceman and thrown several others out a 
window, the examiner assigned a current GAF score of 55.  

GAF scores ranging between 51 to 60 reflect moderate symptoms  
or moderate difficulty in social, occupational, or school 
functioning. Based on the evidence reported above, including 
the GAF scores, the Board finds that the symptomatology 
reported by the veteran and reflected in the record is not 
consistent with a 100 percent rating, but is more reflective 
of occupational and social impairment, with deficiencies in 
most areas, consistent with a 70 percent rating.

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].  However, the Board has 
not identified symptomatology or other aspects of the 
veteran's service-connected PTSD which would enable it to 
conclude that the criteria for a 100 percent rating were 
approximated, and the veteran and his representative have 
pointed to no such pathology.  

The Board is of course aware of, and has taken into 
consideration, the veteran's contentions concerning the 
severity of his service-connected PTSD symptomatology.  
Although the veteran is competent to report his symptoms, 
like all evidence his self-reports must be evaluated in the 
light of the entire record.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  The Board believes that the overall 
objective evidence of record is not reflective of pathology 
consistent with the requirements of a 100 percent rating, and 
that this evidence outweighs the veteran's statements.  

In essence, although symptomatology consistent with the 
assignment of a 70 percent rating (such as impaired impulse 
control (such as unprovoked irritability with periods of 
violence) is demonstrated by the evidence of record, the 
objective evidence does not disclose the impairment of 
thought processes required for the assignment of a 100 
percent rating.  For the reasons and bases expressed above, 
the Board finds that a preponderance of the evidence is 
against a showing that the veteran's PTSD warrants an 
increased rating, but finds that the current 70 percent 
rating most closely approximates the level of symptomatology 
reported.  The veteran's claim of entitlement to an increased 
rating for PTSD is accordingly denied.

Fenderson considerations 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
PTSD has not changed appreciably over the period on appeal.  
The veteran's GAF scores have remained consistently in the 50 
to 55 range.  There appears to be no period in which the 
veteran had an overall symptomatology which would allow for 
the assignment of a 100 percent disability rating.  Based on 
the record, the Board finds that a 70 percent disability 
rating was properly assigned for the entire period.   

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating for his service-connected PTSD.  The benefit sought on 
appeal is accordingly denied.


ORDER

The criteria for a 100 percent disability rating not having 
been met, the veteran's claim of entitlement to an increased 
evaluation for his PTSD is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

